IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

                                    NOT FINAL UNTIL TIME EXPIRES TO
GEORGE FRANK "CHIP" MAY,            FILE MOTION FOR REHEARING AND
and JENNIFER A. GRUBER,             DISPOSITION THEREOF IF FILED

      Appellants,
                                    CASE NO. 1D08-6340
v.

COASTLINE EAST
CORPORATION d/b/a ICF
CONSTRUCTION COMPANY,
a Florida corporation;
WINDWARD ENTERPRISES,
INC., a Florida corporation;
LAJOS HORVATH; H & L
CONSTRUCTION
CORPORATION, a Florida
corporation; GABOR SZILAGYI;
and SARITA MAY,

      Appellees.

_____________________________/

Opinion filed January 2, 2015.

An appeal from the Circuit Court for Duval County.
Frederick B. Tygart, Judge.

Thomas S. Edwards, Jr., of Edwards & Ragatz, P.A., Jacksonville, for Appellant
Jennifer A. Gruber; and Terry D. Bork, of Law Office of Terry D. Bork,
Jacksonville, for Appellant George Frank “Chip” May.

Gust G. Sarris, of Keystone Law Group, P.L., Orange Park, for Appellee Lajos
Horvath, H & L Construction Corporation; and Lisa Disalle of Rolfe & Lobello,
Jacksonville, for Appellee Coastline East Corporation d/b/a ICF Construction
Company.




PER CURIAM.

     Upon consideration of the responses to this Court’s order to show cause

dated November 21, 2014, this case is DISMISSED as moot.


PADOVANO, ROWE, and SWANSON JJ., CONCUR.




                                     2